

115 HRES 955 IH: Affirming United States support to the nations of Ukraine, Georgia, and Moldova in their effort to retain political sovereignty and territorial integrity.
U.S. House of Representatives
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 955IN THE HOUSE OF REPRESENTATIVESJune 20, 2018Mr. Poe of Texas (for himself, Mr. Connolly, Mr. Olson, Mr. Price of North Carolina, Mr. Harris, Ms. Kaptur, Mr. Fitzpatrick, and Mr. Levin) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONAffirming United States support to the nations of Ukraine, Georgia, and Moldova in their effort to
			 retain political sovereignty and territorial integrity.
	
 Whereas the nations of Ukraine, Georgia, and Moldova are sovereign states and voting members of the United Nations;
 Whereas the nations of Ukraine, Georgia, and Moldova have all signed Association Agreements with the European Union in 2014;
 Whereas the European Parliament passed resolution 2014/2717 recognizing Ukraine’s, Georgia’s, and Moldova’s European alignment and ability to become members of the European Union;
 Whereas the nations of Ukraine, Georgia, and Moldova joined the North Atlantic Treaty Organization’s (NATO) Partnership for Peace Program in 1994;
 Whereas the modern state of Ukraine was founded in 1991 and recognized by the United States the same year;
 Whereas Ukraine held free and fair parliamentary elections in 2014 and is expected to hold new parliamentary elections by the end of 2019;
 Whereas, March 1, 2018, marks 4 years since the Government of the Russian Federation authorized the use of military forces in Ukraine leading to a forcible and illegal annexation of Crimea;
 Whereas the Government of the Russian Federation has actively engaged in and supported illegal parliamentary and military activity in the Donetsk and Luhansk oblasts of eastern Ukraine since April 2014, including the deployment of its regular armed forces and equipment, that has resulted in the deaths of more than 10,000 people and the internal displacement of 2,000,000 people according to the United Nations;
 Whereas the Budapest Memorandum on Security Assurances signed by the Russian Federation in December 1994 provided security assurances against the threats or use of force against the territorial integrity or political sovereignty of Ukraine in exchange for Ukraine’s voluntary, and peaceful willingness to relinquish its nuclear weapons;
 Whereas the Government of the Russian Federation, despite its commitments to the Minsk agreements, continues to destabilize Ukraine through a variety of military and political maneuvers;
 Whereas continued Russian aggression against Ukraine in contravention of the Budapest Memorandum threatens current and future efforts to combat the proliferation of nuclear and other weapons of mass destruction;
 Whereas the modern state of Georgia was founded in 1991 and recognized by the United States in 1992;
 Whereas Georgia held competitive, well-administered, and free parliamentary elections in 2016 and is expected to hold new parliamentary elections by 2020;
 Whereas the Georgian regions of Abkhazia and South Ossetia, one-fifth of Georgia’s sovereign territory, remain under Russian occupation since the aftermath of Russia’s August 2008 war invasion of Georgia;
 Whereas the modern Republic of Moldova was founded in 1991 and recognized by the United States the same year;
 Whereas Moldova held competitive and generally well-administered parliamentary elections in 2014 and is expected to hold new parliamentary elections in 2018;
 Whereas military forces and equipment from the Russia Federation have remained in the separatist region of Transnistria since Moldova declared independence in 1991;
 Whereas the Council of Europe, the Organization for Security and Cooperation in Europe, and the Government of Moldova have called upon the Government of the Russian Federation to remove its troops from Moldovan territory; and
 Whereas it is longstanding policy of the United States Government not to recognize territorial changes by force: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the commitment of the United States to support the democratically elected Governments of Ukraine, Georgia, and Moldova and their people;
 (2)reaffirms the support of the United States to Ukraine, Georgia, and Moldova’s integration into the European Union;
 (3)condemns Russia’s continued contravention of the Budapest Memorandum and the pursuant harm Russia continues to cause;
 (4)calls for all personnel and equipment belonging to Russian security and armed forces to immediately withdraw from the sovereign territory of Ukraine, Georgia, and Moldova;
 (5)calls for the Russian Federation to immediately cease its military support to illegal paramilitary units operating within the internationally recognized territories of Ukraine, Georgia, and Moldova;
 (6)calls for the Russian Federation to cease its destabilizing activities in Transnistria in Moldova, South Ossetia and Abkhazia in Georgia, and the Donetsk and Luhansk oblasts of Ukraine, as well as to terminate its forcible and illegal annexation of Crimea;
 (7)calls on the United States Government, United States allies in Europe, the United Nations, and international partners to continue to pressure the Government of the Russian Federation to uphold its international obligations;
 (8)commends the ongoing cooperation between the Governments of Ukraine, Georgia, and Moldova to confront ongoing Russian violations of their territorial integrity and combat efforts to destabilize or otherwise malignly influence political activity in their nations;
 (9)supports enhanced cooperation between the United States and the nations of Ukraine, Georgia, and Moldova to assist in strengthening their capacity to resist the destabilizing activities of the Russian Federation, including in areas of defense and security;
 (10)continues to oppose the Nord Stream II pipeline project in coordination with European allies, mindful of the threat of this project to the security of Europe;
 (11)encourages the Government of the United States to further support the diversification of energy supplies to Europe, including through supporting Liquid Natural Gas (LNG) infrastructure;
 (12)supports increased economic cooperation and bilateral trade between the United States and the nations of Ukraine, Georgia, and Moldova; and
 (13)calls on the Department of State to engage in a dialogue with the nations of Ukraine, Georgia, and Moldova on best practices to combat Russian meddling in the sovereign nations’ democratic processes.
			